02-10-341-CR













 
 
 
 
COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 02-10-00341-CV
 
 



LARRY STEVEN JONES, JR.


 


APPELLANT



                                                                                                                             
V.
 



MARICEL COMULLO JONES


 



   
   APPELLEE



 
                                                                                                                             
------------
 
FROM THE 325TH
 DISTRICT COURT OF TARRANT
COUNTY
 
------------
 
MEMORANDUM OPINION[1]
 
------------
          Larry Steven Jones, Jr. is attempting
to appeal from the trial court’s ruling granting a protective order against
him.  Although we informed appellant of
our concern that we do not have jurisdiction of the appeal because the order
appears to be interlocutory and not appealable, we have not received a
response.  
          A protective order rendered while a
divorce proceeding is pending is not a final judgment that can be appealed, nor
is it an appealable interlocutory order. 
Kiefer v. Kiefer, 132 S.W.3d
601, 602 (Tex. App.––Fort Worth 2004, no pet.); see Tex. Civ. Prac. & Rem. Code Ann. § 51.014 (Vernon 2008).  Accordingly, we dismiss this appeal for want
of jurisdiction.
 
                                                                             
 
 
 
 
 
 
 
 
 PER CURIAM
                                                                             
 
PANEL:  
 
 
 
 
 
 
 LIVINGSTON, C.J.; 
 
 
 
 
 
 DAUPHINOT and 
 
 
 
 
 
 GARDNER, JJ. 
 
DELIVERED:  December 30, 2010




[1]See Tex. R. App. P. 47.4.